                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   S.L. ANDERSON & SONS, INC., et al.,                       CASE NO. C18-0742-JCC
10                              Plaintiffs,                    ORDER
11          v.

12   PACCAR, INC., et al.,

13                              Defendants.
14

15          Pursuant to the parties’ stipulation and proposed order (Dkt. No. 58), the Court ENTERS
16   the following protective order:
17   1.     PURPOSES AND LIMITATIONS
18          Discovery in this action is likely to involve production of confidential, proprietary, or
19   private information for which special protection may be warranted. Accordingly, the parties
20   hereby stipulate to and petition the Court to enter the following stipulated protective order. The
21   parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not
22   confer blanket protection on all disclosures or responses to discovery, the protection it affords
23   from public disclosure and use extends only to the limited information or items that are entitled
24   to confidential treatment under the applicable legal principles, and it does not presumptively
25   entitle parties to file confidential information under seal.
26          //


     ORDER
     C18-0742-JCC
     PAGE - 1
 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4                1. Confidential submissions to the Environmental Protection Agency (“EPA”) and

 5                   California Air Resources Board (“CARB”);

 6                2. Confidential communications with the EPA and CARB regarding confidential

 7                   submissions, emission defect reports, and evaluation of corrective actions;

 8                3. Internal communications regarding confidential EPA and CARB submissions,
 9                   emission defect reports, and evaluation of corrective actions;
10                4. Confidential business information regarding warranty claim processing and
11                   resolution;
12                5. Confidential business information regarding proprietary design, manufacture, and
13                   testing processes;
14                6. Confidential and proprietary internal communications regarding marketing and
15                   sales strategies and practices; and
16                7. Confidential and proprietary financial performance and cost documents.
17   3.     SCOPE

18          The protections conferred by this agreement cover not only confidential material (as

19   defined above), but also: (1) any information copied or extracted from confidential material; (2)

20   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

21   conversations, or presentations by parties or their counsel that might reveal confidential material.

22          However, the protections conferred by this agreement do not cover information that is in

23   the public domain or becomes part of the public domain through trial or otherwise.

24   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

25          4.1      Basic Principles. A receiving party may use confidential material that is disclosed

26   or produced by another party or by a non-party in connection with this case only for prosecuting,


     ORDER
     C18-0742-JCC
     PAGE - 2
 1   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 2   the categories of persons and under the conditions described in this agreement. Confidential

 3   material must be stored and maintained by a receiving party at a location and in a secure manner

 4   that ensures that access is limited to the persons authorized under this agreement.

 5          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 6   ordered by the Court or permitted in writing by the designating party, a receiving party may

 7   disclose any confidential material only to:

 8                  (a)     the receiving party’s counsel of record in this action, as well as employees
 9                          of counsel to whom it is reasonably necessary to disclose the information
10                          for this litigation;
11                  (b)     the officers, directors, and employees (including in-house counsel) of the
12                          receiving party to whom disclosure is reasonably necessary for this
13                          litigation, unless the parties agree that a particular document or material
14                          produced is for Attorney’s Eyes Only and is so designated;
15                  (c)     experts and consultants to whom disclosure is reasonably necessary for
16                          this litigation and who have signed the “Acknowledgment and Agreement
17                          to Be Bound” (Exhibit A);
18                  (d)     the Court, court personnel, and court reporters and their staff;

19                  (e)     copy or imaging services retained by counsel to assist in the duplication of

20                          confidential material, provided that counsel for the party retaining the

21                          copy or imaging service instructs the service not to disclose any

22                          confidential material to third parties and to immediately return all originals

23                          and copies of any confidential material;

24                  (f)     during their depositions, witnesses in the action to whom disclosure is

25                          reasonably necessary and who have signed the “Acknowledgment and

26                          Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the


     ORDER
     C18-0742-JCC
     PAGE - 3
 1                          designating party or ordered by the Court. Pages of transcribed deposition

 2                          testimony or exhibits to depositions that reveal confidential material must

 3                          be separately bound by the court reporter and may not be disclosed to

 4                          anyone except as permitted under this agreement; and

 5                  (g)     the author or recipient of a document containing the information or a

 6                          custodian or other person who otherwise possessed or knew the

 7                          information.

 8          4.3     Filing Confidential Material. Before filing confidential material or discussing or
 9   referencing such material in court filings, the filing party shall confer with the designating party,

10   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

11   remove the confidential designation, whether the document can be redacted, or whether a motion

12   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

13   designating party must identify the basis for sealing the specific confidential information at issue,

14   and the filing party shall include this basis in its motion to seal, along with any objection to

15   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

16   followed and the standards that will be applied when a party seeks permission from the Court to

17   file material under seal. A party who seeks to maintain the confidentiality of its information must

18   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

19   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

20   in accordance with the strong presumption of public access to the Court’s files.

21   5.     DESIGNATING PROTECTED MATERIAL

22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

23   or non-party that designates information or items for protection under this agreement must take

24   care to limit any such designation to specific material that qualifies under the appropriate

25   standards. The designating party must designate for protection only those parts of material,

26   documents, items, or oral or written communications that qualify, so that other portions of the


     ORDER
     C18-0742-JCC
     PAGE - 4
 1   material, documents, items, or communications for which protection is not warranted are not

 2   swept unjustifiably within the ambit of this agreement.

 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 5   unnecessarily encumber or delay the case development process or to impose unnecessary

 6   expenses and burdens on other parties) expose the designating party to sanctions.

 7          If it comes to a designating party’s attention that information or items that it designated

 8   for protection do not qualify for protection, the designating party must promptly notify all other
 9   parties that it is withdrawing the mistaken designation.
10          5.2     Manner and Timing of Designations. Except as otherwise provided in this

11   agreement (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, disclosure or

12   discovery material that qualifies for protection under this agreement must be clearly so

13   designated before or when the material is disclosed or produced.

14                  (a)     Information in documentary form: (e.g., paper or electronic documents

15                          and deposition exhibits, but excluding transcripts of depositions or other

16                          pretrial or trial proceedings), the designating party must affix the word

17                          “CONFIDENTIAL” to each page that contains confidential material. If

18                          only a portion or portions of the material on a page qualifies for

19                          protection, the producing party also must clearly identify the protected

20                          portion(s) (e.g., by making appropriate markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial proceedings: Any party

22                          or non-party may, within 30 days after receiving the transcript of the

23                          deposition or other pretrial proceeding, designate portions of the

24                          transcript, or exhibits thereto, as confidential. If a party or non-party

25                          desires to protect confidential information at trial, the issue should be

26                          addressed during the pretrial conference. In the event any testimony is


     ORDER
     C18-0742-JCC
     PAGE - 5
 1                          determined, by agreement of the parties or direction of the Court, to be

 2                          incorporated into this case as if taken herein although originally obtained

 3                          in BK Trucking Co. v. PACCAR, Inc., Case No. 15-2282 (D.N.J. 2016)

 4                          (“BK”), any portions of such transcript and exhibits previously designated

 5                          as confidential shall be designated as confidential in this matter with no

 6                          further action of the parties.

 7                  (c)     Other tangible items: the producing party must affix in a prominent place

 8                          on the exterior of the container or containers in which the information or
 9                          item is stored the word “CONFIDENTIAL.” If only a portion or portions
10                          of the information or item warrant protection, the producing party, to the
11                          extent practicable, shall identify the protected portion(s).
12          5.3     Inadvertent Failures to Designate. An inadvertent failure to designate qualified

13   information or items does not, standing alone, waive the designating party’s right to secure

14   protection under this agreement for such material. Upon correction of a designation, the

15   receiving party must make reasonable efforts to ensure that the material is treated in accordance

16   with the provisions of this agreement.

17   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

18          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

19   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22   challenge a confidentiality designation by electing not to mount a challenge promptly after the

23   original designation is disclosed.

24          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

25   regarding confidential designations without court involvement. Any motion regarding

26   confidential designations or for a protective order must include a certification, in the motion or in


     ORDER
     C18-0742-JCC
     PAGE - 6
 1   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 2   conference with other affected parties in an effort to resolve the dispute without court action. The

 3   certification must list the date, manner, and participants to the conference. A good faith effort to

 4   confer requires a face-to-face meeting or a telephone conference.

 5          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 6   intervention, the designating party may file and serve a motion to retain confidentiality under

 7   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 8   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 9   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
10   other parties) may expose the challenging party to sanctions. All parties shall continue to
11   maintain the material in question as confidential until the Court rules on the challenge.
12   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

13   LITIGATION

14          If a party is served with a subpoena or a court order issued in other litigation that compels

15   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

16   party must:

17                  (a)     promptly notify the designating party in writing and include a copy of the

18                          subpoena or court order;

19                  (b)     promptly notify in writing the party who caused the subpoena or order to

20                          issue in the other litigation that some or all of the material covered by the

21                          subpoena or order is subject to this agreement. Such notification shall

22                          include a copy of this agreement; and

23                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

24                          by the designating party whose confidential material may be affected.

25          //

26          //


     ORDER
     C18-0742-JCC
     PAGE - 7
 1   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 3   material to any person or in any circumstance not authorized under this agreement, the receiving

 4   party must immediately: (a) notify in writing the designating party of the unauthorized

 5   disclosures; (b) use its best efforts to retrieve all unauthorized copies of the protected material;

 6   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 7   this agreement; and (d) request that such person or persons execute the “Acknowledgment and

 8   Agreement to Be Bound” (Exhibit A).
 9   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10   MATERIAL

11          When a producing party gives notice to receiving parties that certain inadvertently

12   produced material is subject to a claim of privilege or other protection, the obligations of the

13   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

14   provision is not intended to modify whatever procedure may be established in an e-discovery

15   order or agreement that provides for production without prior privilege review. The parties agree

16   to the entry of a non-waiver order under Federal Rule of Evidence 502(d), as set forth herein.

17   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

18          Within 60 days after the termination of this action, including all appeals, each receiving

19   party must return all confidential material to the producing party, including all copies, extracts,

20   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

21   destruction.

22          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

23   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

24   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

25   work product, even if such materials contain confidential material.

26          //


     ORDER
     C18-0742-JCC
     PAGE - 8
 1          The confidentiality obligations imposed by this agreement shall remain in effect until a

 2   designating party agrees otherwise in writing or a court orders otherwise.

 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4   Dated: March 28, 2019                       Respectfully submitted,
 5
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
 6
                                                 By s/ Steve W. Berman
 7                                                   Steve W. Berman (WSBA No. 12536)
                                                     s/ Jerrod C. Patterson
 8
                                                 Jerrod C. Patterson (WSBA No. 43325)
 9                                               1301 Second Avenue, Suite 2000
                                                 Seattle, WA 98101
10                                               Telephone: (206) 623-7292
                                                 Facsimile: (206) 623-0594
11                                               steve@hbsslaw.com
                                                 jerrodp@hbsslaw.com
12

13                                               James C. Shah (Pro Hac Vice)
                                                 Natalie Finkelman Bennett (Pro Hac Vice)
14                                               SHEPHERD, FINKELMAN, MILLER &
                                                   SHAH, LLP
15                                               475 White Horse Pike
                                                 Collingswood, NJ 08107
16
                                                 Tel: 856-858-1770
17                                               Fax: 866-300-7367
                                                 jshah@sfmslaw.com
18                                               nfinkelman@sfmslaw.com
19                                               James E. Cecchi (Pro Hac Vice)
20                                               Caroline F. Bartlett (Pro Hac Vice)
                                                 CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY
21                                               & AGNELLO, P.C.
                                                 5 Becker Farm Road
22                                               Roseland, NJ 07068
                                                 (973) 994-1700
23                                               jcecchi@carellabyrne.com
24                                               cbartlett@carellabyne.com

25                                               Richard J. Burke (Pro Hac Vice)
                                                 Zachary A. Jacobs (Pro Hac Vice)
26                                               QUANTUM LEGAL LLC


     ORDER
     C18-0742-JCC
     PAGE - 9
                    513 Central Avenue, Suite 300
 1                  Highland Park, IL 60035
 2                  Telephone: 847-433-4500
                    rich@qulegal.com
 3                  zachary@qulegal.com

 4                  Attorneys for Plaintiffs
 5

 6                  s/ William R. Squires III
                    William R. Squires III, WSBA No. 4976
 7                  CORR CRONIN LLP
                    1001 Fourth Avenue, Suite 3900
 8                  Seattle, Washington 98154-1051
                    Telephone: (206) 625-8600
 9
                    Fax: (206) 625-0900
10                  E-mail: rsquires@corrcronin.com

11                  Anthony Pisciotti (pro hac vice)
                    Clifford M. Laney (pro hac vice)
12                  Danny Lallis (pro hac vice)
                    PISCIOTTI MALSCH
13
                    30 Columbia Turnpike, Suite 205
14                  Florham Park, NJ 07932
                    Telephone: 973-245-8100
15                  Fax: 973-245-8101
                    Email: apisciotti@pmlegalfirm.com
16                  claney@pmlegalfirm.com
17                  dlallis@pmlegalfirm.com

18                  Attorneys for Defendants
19          //
20          //
21          //
22          //
23          //
24          //
25          //
26          //

     ORDER
     C18-0742-JCC
     PAGE - 10
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   proceeding in any other court, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 1st day of April 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0742-JCC
     PAGE - 11
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the stipulated protective order that was

 6   issued by the United States District Court for the Western District of Washington on ____ [date]

 7   in the case of S.L. Anderson & Sons, Inc., et al. v. PACCAR, Inc., et al., Case No. C18-0742-

 8   JCC. I agree to comply with and to be bound by all the terms of this stipulated protective order
 9   and I understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this stipulated protective order to any person or entity
12   except in strict compliance with the provisions of this order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C18-0742-JCC
     PAGE - 12
